United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1963
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Ali Abdul Ghani Khaleel

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: January 22, 2016
                              Filed: January 27, 2016
                                   [Unpublished]
                                  ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      Ali Abdul Ghani Khaleel appeals after the district court1 denied him a sentence
reduction under 18 U.S.C. § 3582(c)(2). In 2012, a jury convicted Khaleel of

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
possessing methamphetamine, marijuana, and a substance containing cocaine base
with the intent to distribute. The district court determined that the applicable
Guidelines range was 78-97 months, and sentenced Khaleel to 78 months in prison.
In November 2014, Khaleel filed a pro se section 3582(c)(2) motion, seeking a
reduced sentence under Amendment 782 (effective November 1, 2014). After
conducting a hearing, the district court found that Khaleel was eligible for a
reduction, and that the amended Guidelines range was 63-78 months; but that a
reduction was not warranted in light of the sentencing factors, his prison conduct that
raised considerable public safety concerns, and his obstruction of justice and lying to
the court prior to his conviction. On appeal, Khaleel argues that the district court
abused its discretion by considering factors that were already taken into account at
his original sentencing, and that his prison conduct did not indicate his risk to society.

       We conclude that there is no basis for reversal, as the district court’s finding
that a reduction was not warranted was not an abuse of discretion. See Dillon v.
United States, 560 U.S. 817, 827 (2010) (§ 3582(c) authorizes district court to reduce
sentence by applying amended Guidelines range as it if were in effect at time of
original sentencing, and leaving all other Guidelines determinations intact as
previously determined); United States v. Long, 757 F.3d 762, 763 (8th Cir. 2014) (de
novo review of whether § 3582(c)(2) authorizes modification, and abuse-of-discretion
review of decision whether to grant authorized § 3582(c)(2) modification). The
judgment is affirmed, counsel’s motion to withdraw is granted, and Khaleel’s motion
for appointed counsel is denied as moot.
                       ______________________________




                                           -2-